DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al (US 2018/0354069) in view of Dominey et al (WO2011/121984) and Nishimori et al (KR 100935502).
	With respect to Claim 1,  Erickson et al discloses a method of fabricating a capacitor
 ( Abstract) comprising, cutting an electrode precursor from a sheet of material (paragraph 7)  having a first phase of a metal oxide on a metal (paragraphs 6 and 9; where the laser cutting converts the oxide from a first to a second phase); exposing the electrode precursor to a hydration process to generate a hydrated electrode precursor (paragraph 66); and fabricating a capacitor that includes an electrode fabricated from the electrode precursor (paragraph 6, where the capacitor is assembled after the oxide formation process).  See paragraphs 6-11, 50-53, 66-80 and 94-107.
	However, Erickson et al does not disclose “exposing the electrode precursor to steam so as to generate a steamed electrode precursor”, and that the steam exposed electrode comprises metal oxide.
	Dominey et al teaches hydrating an aluminum oxide film, discloses alternatives to boiling water immersion include steam immersion treatment; and its benefit of forming an electrolytic capacitor which can withstand high voltages. See paragraphs 18-30.
	Nishimori et al pertains to electrolytic capacitors, and is relied upon to disclose that it is known in the art to hydrate an aluminum material by immersing in heated water or spraying steam or wet air at temperatures of 200 degrees Celcius. See second to last paragraph of page 2.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a steam process on the metal oxide film in the process Erickson et al, for its known benefit of forming a hydrated layer, as disclosed by Dominey et al and Nishimori et al. As both Dominey et al and Nishimori et al disclose the equivalence of steaming and immersion in hot water, the use of a known process, steam processing, for its known benefit, forming a hydrated layer which enables the electrolytic capacitor to withstand high voltages, would have been prima facie obvious to one of ordinary skill in the art.  
	With respect to Claim 2, the references disclose the capacitor is an electrolytic capacitor. See the Abstracts of all three references.
	With respect to Claim 3, Nishimori et al disclose the steam is saturated (steam or wet air). See Nishimori et al, second page, second to last paragraph. Changes in temperature and/or concentration, in the absence of unobvious results, are prima facie obvious. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136.
	With respect to Claim 4, the steam is superheated (temperatures of 200 degrees Celcius). Changes in temperature and/or concentration, in the absence of unobvious results, are prima facie obvious. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136.
With respect to Claim 5, the steam is at a temperature of between 150 to 220 degrees Celcius. (temperatures of 200 degrees Celcius). See Nishimori et al, second page, second to last paragraph.
	With respect to Claim 6, and the limitation “with the steam is at a pressure between 52 and 576 psi”,  where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. In the present case, the amount of pressure would determine the rate of the reaction, and its determination would be within the skill of one of ordinary skill in the art. 
	With respect to Claim 7, and the limitation “the electrode precursor is exposed to the steam for less than 2 minutes”, Erikson et al discloses a hydration time of one minute. See paragraph 68. Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. In the present case, the time period would determine the amount of hydration, and its determination would be within the skill of one of ordinary skill in the art. 
	With respect to Claim 8, and the limitation “the electrode precursor is exposed to the steam for less than 2 minutes, the steam is at a temperature between 150 and 220 degrees Celcius for at least a portion of the 2 minutes, and the steam is saturated for at least a portion of the 2 minutes”, Claim 8 is rejected as discussed above with respect to Claims 3, 5 and 7.
	With respect to Claim 9, the first phase of the metal oxide is boehmite aluminum hydroxide (AlO(OH)). See paragraph 69 of Erickson et al. 
	With respect to Claim 10, the electrode is an anode. See paragraphs 6 and 66 of Erickson et al. 
	With respect to Claim 11, the cutting of the electrode precursor from the sheet of metal includes laser cutting the sheet of material. See paragraph 9 of Erickson et al. 
	With respect to Claim 12, the second phase of the metal  oxide is present on the electrode precursor as a result of cutting the electrode precursor from the sheet of material. See paragraph 9 of Erickson et al. 
	With respect to Claim 13, the second phase is alpha phase corundum oxide . See paragraph 105 of Erickson et al. 
	With respect to Claim 14, the electrode precursor includes a second phase of the electrode metal oxide. See paragraph 9 of Erickson et al. 
	With respect to Claim 15, and the limitation “the second phase of the electrode metal oxide is porous”, the limitation is obvious as the same reaction conditions and the same second phase material is disclosed by Erickson et al. See paragraph 105 of Erickson et al. 
	With respect to Claim 16, the electrode precursor is configured such that a portion of the metal is exposed and the exposure of the electrode precursor to the steam causes a hydration layer to form on at least the exposed portion of the metal. See paragraphs 66-70 of Erickson et al. 
	With respect to Claim 17, at least a portion of the hydration layer is located between the second phase of the electrode metal oxide and the metal. See paragraph 66-70 of Erickson et al. 
	With respect to Claim 18, fabricating the capacitor includes performing a recovery process that removes at least a portion of the second phase of the electrode metal oxide from the anode precursor. See paragraphs 112-118 of Erickson et al.
	With respect to Claim 19, the fabricating the capacitor includes a performing a recovery process that replaces at least a portion of the second phase of the electrode metal oxide with a recovery electrode metal oxide that is different from the second phase of the electrode metal oxide. See paragraphs 112-118 of Erickson et al.
	With respect to Claim 20, the recovery electrode metal oxide is different from the first phase of the electrode metal oxide. See paragraphs 112-118 of Erickson et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
May 31, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812